Name: COMMISSION REGULATION (EC) No 892/97 of 16 May 1997 amending the import duties in the cereals sector
 Type: Regulation
 Subject Matter: plant product;  free movement of capital;  America;  EU finance;  trade
 Date Published: nan

 17. 5 . 97 EN Official Journal of the European Communities No L 126/21 COMMISSION REGULATION (EC) No 892/97 of 16 May 1997 amending the import duties in the cereals sector average import duty calculated differs by ECU 5 per tonne from the duty fixed, a corresponding adjustment is to be made; whereas such a difference has arisen ; whereas it is therefore necessary to adjust the import duties fixed in Regulation (EC) No 877/97, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1249/96 of 28 June 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards import duties in the cereals sector (3), as amended by Regulation (EC) No 641 /97 (4), and in particular Article 2 ( 1 ) thereof, Whereas the import duties in the cereals sector are fixed by Commission Regulation (EC) No 877/97 (*); Whereas Article 2 ( 1 ) of Regulation (EC) No 1249/96 provides that if during the period of application , the Article 1 Annexes I and II to Regulation (EC) No 877/97 are hereby replaced by Annexes I and II to this Regulation . Article 2 This Regulation shall enter into force on 17 May 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 May 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . I1) OJ No L 126, 24 . 5 . 1996, p. 37. (j OJ No L 161 , 29 . 6 . 1996, p. 125 . (4) OJ No L 98 , 15. 4. 1997, p. 2. ' OJ No L 124, 16 . 5 . 1997, p. 37. No L 126/22 lENl Official Journal of the European Communities 17. 5. 97 ANNEX I Import duties for the products listed in Article 10 (2) of Regulation (EEC) No 1766/92 CN code Description Import duty by land inland waterway or sea from Mediterranean, the Black Sea or Baltic Sea ports (ECU/tonne) Import duty by air or by sea from other ports (2) (ECU/tonne) 1001 10 00 Durum wheat (') 4,53 0,00 1001 90 91 Common wheat seed 42,64 32,64 1001 90 99 Common high quality wheat other than for sowing (-1) 42,64 32,64 medium quality 41,77 31,77 low quality 60,01 50,01 1002 00 00 Rye 75,06 65,06 1003 00 10 Barley, seed 75,06 65,06 1003 00 90 Barley, other (-1) 75,06 65,06 1005 10 90 Maize seed other than hybrid 84,89 74,89 1005 90 00 Maize other than seed (-1) 84,89 74,89 1007 00 90 Grain sorghum other than hybrids for sowing 75,06 65,06 (') In the case of durum wheat not meeting the minimum quality requirements referred to in Annex I to Regulation (EC) No 1249/96, the duty applicable is that fixed for low-quality common wheat. (2) For goods arriving in the Community via the Atlantic Ocean or via the Suez Canal (Article 2 (4) of Regulation (EC) No 1249/96), the importer may benefit from a reduction in the duty of:  ECU 3 per tonne, where the port of unloading is on the Mediterranean Sea, or  ECU 2 per tonne, where the port of unloading is in Ireland, the United Kingdom, Denmark, Sweden, Finland or the Atlantic Coasts of the Iberian Peninsula . (') The importer may benefit from a flat- rate reduction of ECU 14 or 8 per tonne, where the conditions laid down in Article 2 (5) of Regulation (EC) No 1249/96 are met. 17. 5 . 97 EN Official Journal of the European Communities No L 126/23 ANNEX II Factors (or calculating duties (for 15 May 1997) 1 . Averages over the two-week period preceding the day of fixing: Exchange quotations Minneapolis Kansas City Chicago Chicago Minneapolis Minneapolis Product (% proteins at 12% humidity) HRS2. 14% HRW2. 11,5% SRW2 YC3 HAD2 US barley 2 Quotation (ECU/tonne) 130,47 132,93 123,26 100,21 178,72 (') 108,19 (') Gulf premium (ECU/tonne)  19,67 11,10 9,45   Great lake premium (ECU/tonne) 10,47      (') Fob Duluth . 2. Freight/cost: Gulf of Mexico  Rotterdam : ECU 12,30 per tonne; Great Lakes  Rotterdam: ECU 23,10 per tonne. 3 . Subsidy within the meaning of the third paragraph of Article 4 (2) of Regulation (EC) No 1249/96: ECU 0,00 per tonne (HRW2) : ECU 0,00 per tonne (SRW2).